Citation Nr: 1527006	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by Holmes Regional Medical Center, from October 17, 2009 through October 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Medical Administration Service.  In January 2012, the appellant testified before a Veterans Law Judge who has since retired.  In February 2014 the Board remanded the case.


FINDINGS OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In May 2015, the Board advised the appellant that the Veterans Law Judge who conducted his January 2012 hearing was no longer employed by the Board.  The appellant was then offered an opportunity to testify at a new hearing before a different Veterans Law Judge.  In response the appellant stated that the hospital bills in question had been paid, and "so the Board of (Veterans) Appeals can just (cancel)."  The Board finds that this statement indicates the appellant's desire to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The claim is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


